                Case:19-04258-swd      Doc #:186 Filed: 11/08/19      Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In re:                                           Chapter 11

NAJEEB AHMED KHAN,                               Case No. 19-04258 (SWD)

                                  Debtor.



               OBJECTION OF MARK IAMMARTINO, CHAPTER 11 TRUSTEE
                OF THE ESTATE OF NAJEEB KHAN, TO NANCY L. KHAN’S
                MOTION TO MODIFY THE AUTOMATIC STAY (ECF NO. 61)

          MARK IAMMARTINO (the “Chapter 11 Trustee”), not individually but solely as

Chapter 11 Trustee for the estate of Najeeb Ahmed Khan (the “Debtor”), hereby objects to

Nancy Khan’s Motion to Modify the Automatic Stay to Permit State Court Separate

Maintenance Action to Proceed to Mediation and Judgment (ECF No. 61) (the “Motion”). In

support thereof, the Chapter 11 Trustee states as follows:

          1.     The Debtor’s wife, Nancy Khan (“Mrs. Khan”), seeks stay relief to pursue a

division of marital assets in a domestic relations case filed in the Cass County Circuit Court,

Family Division (the “Family Court”). Mrs. Khan correctly notes in the Motion that “cause” for

relief is determined on a case-by-case basis. In re Patriot Solar Group, LLC, 569 B. R. 451, 456

(Bankr. W.D. Mich. 2017). Mrs. Khan cites several cases in which such relief was granted.

          2.     Those cited cases, however, are very different from the extraordinary

circumstances presented here. Here, the Debtor is under criminal investigation for allegedly

orchestrating a check-kiting scheme that — if true — caused well over $100 million in total

losses.




29983517.3
                 Case:19-04258-swd       Doc #:186 Filed: 11/08/19       Page 2 of 6



         3.       The significance of these allegations is not merely the magnitude of the losses —

as staggering as they are.       Rather, the allegations have significance because they raise a

fundamental threshold question regarding exactly what is property of this bankruptcy estate.

         4.       Mrs. Khan has asserted that she is herself an innocent victim of the Debtor’s

actions, but that is beside the point. While the trustee has no reason at this time to doubt Mrs.

Khan’s status as a victim, it would be impossible for the Family Court to “determine Mrs.

Khan’s and Debtor’s respective interest in marital property under Michigan law” (see Motion at

p.4) until this Court first determines — after the stakeholders are able to conduct an appropriate

investigation — exactly what property belongs in the estate for ultimate distribution to creditors

(including to Mrs. Kahn), and in what priority.             In fact, there are multiple ongoing

investigations — both civil and criminal — with the goal of determining both the source and

ultimate destination of allegedly embezzled funds, as well as the identity of others who may have

had some level of knowledge of, or liability associated with, the alleged scheme.

         5.       In essence, Mrs. Khan puts the proverbial cart before the horse because she seeks

to obtain a distribution of estate assets before the estate assets even can be identified. Thus, if

permitted to proceed now in Family Court, it is possible that Mrs. Khan would effectively

elevate her claims over those held by equal or senior creditors. This Court should not allow that

to happen — particularly because section 362(b)(2) expressly states that an action involving the

division of marital assets is subject to the automatic stay. See 28 U.S.C. § 362(b)(2)(A)(iv)

(excepting from the automatic stay those proceedings “for the dissolution of a marriage, except

to the extent that such proceeding seeks to determine the division of property that is property of

the estate.”).




29983517.3
               Case:19-04258-swd             Doc #:186 Filed: 11/08/19             Page 3 of 6



         6.      More specifically, however, this court should deny the motion because Mrs. Khan

has not established the required “cause” for the requested stay relief. Indeed, none of the five

relevant factors supports stay relief here. See, e.g., Garzoni v. K-Mart Corp. (In re Garzoni),

35 Fed. Appx. 179, 181 (6th Cir. 2002) (citing the relevant factors as (1) the potential prejudice

to the bankruptcy estate and the interests of other creditors; (2) the resolution of preliminary

bankruptcy issues; (3) judicial economy; (4) trial readiness; and (5) the creditor’s chance of

success on the merits).

         7.      First, the estate and creditors would be severely prejudiced if Mrs. Khan were

permitted to proceed in Family Court to obtain an order regarding property that ultimately may

have competing claims against it. In that circumstance, the Trustee and other parties in interest

would have (a) no meaningful opportunity to investigate those competing claims and (b) no

recourse if the Family Court were to award disputed property to Mrs. Khan. The prejudice is

especially acute here, given the magnitude of assets and liabilities at issue.1

         8.      Second, the threshold issues in this case all are bankruptcy related, which means it

would be particularly inappropriate at this time (if ever) for the Family Court to consider any

potential division of marital assets. Among other things, the Trustee is the plaintiff in an

adversary proceeding against Key Bank, N.A., in which the Trustee seeks to avoid liens that

have been asserted against the vast majority of the Debtor’s assets. See Khan v. KeyBank N.A.,

Adv. Proc. No. 19-80119. Unless and until this Court avoids those liens, there may be limited

assets available for distribution to unsecured creditors, including Mrs. Khan (through division of

marital assets or otherwise).

         9.      Third, for many of the same reasons cited above, it would be a waste of judicial

resources to proceed in Family Court at this time. The Family Court is not designed to consider

1
         The Debtor has listed assets totaling $89.3 million on his Schedules A/B. See ECF No. 151.


29983517.3
                Case:19-04258-swd         Doc #:186 Filed: 11/08/19           Page 4 of 6



threshold issues involving property of the estate and competing third-party creditor claims to

property. Those issues fall squarely within this Court’s expertise, and they should be resolved

here before expending valuable estate time and resources on secondary (and potentially

unnecessary) claims resolution issues in Family Court.

          10.    Fourth, the family court proceedings are not “trial ready.” In fact, very little was

accomplished in the very short life of the Family Court case before the automatic stay went into

effect.

          11.    Fifth, Mrs. Kahn has not established her chances of success on the merits —

primarily because basic bankruptcy-related threshold issues have not yet been resolved.

          12.    Finally, beyond all of that, it would be impossible at this time for the Family

Court to reasonably apply the relevant state law standards cited in the Motion, given the

considerable uncertainty facing the Debtor and Mrs. Khan right now. According to Mrs. Khan,

the Family Court would be required to consider several factors, including: (i) the “contributions

of the parties” to the marital estate; (ii) the “life situation” of the parties; (iii) the “necessities and

circumstances” of the parties; (iv) the parties’ “past relations and conduct”; and (iv) general

principles of “equity.” See Motion at ⁋32 (citing Berger v. Berger, 277 Mich. App. 700, 717

(2008). But until the investigation is complete, and until there is more clarity regarding the truth,

nature, or extent of the criminal and civil fraud allegations, the Family Court cannot possibly be

expected to make findings on these and other relevant factors.

          13.    In short, Mrs. Khan’s stay relief request is not well founded and should be denied.



                            [Remainder of Page Intentionally Left Blank]




29983517.3
                Case:19-04258-swd   Doc #:186 Filed: 11/08/19       Page 5 of 6



Dated:       November 8, 2019             Respectfully submitted,

                                          MARK IAMMARTINO, Chapter 11 Trustee


                                          /s/ Nicholas M. Miller
                                          Nicholas M. Miller
                                          Thomas C. Wolford
                                          NEAL, GERBER & EISENBERG LLP
                                          Two N. LaSalle Street, Suite 1700
                                          Chicago, IL 60602
                                          Telephone: (312) 269-8000
                                          Facsimile: (312) 269-1747
                                          nmiller@nge.com
                                          twolford@nge.com

                                          - and -

                                          Rachel L. Hillegonds
                                          MILLER, JOHNSON, SNELL &
                                          CUMMISKEY, P.L.C.
                                          45 Ottawa Ave. SW, Suite 1100
                                          Grand Rapids, MI 49503
                                          Telephone: (616) 831-1711
                                          Facsimile: (616) 831-1701
                                          hillegondsr@millerjohnson.com




29983517.3
              Case:19-04258-swd         Doc #:186 Filed: 11/08/19          Page 6 of 6



                                 CERTIFICATE OF SERVICE

         Nicholas M. Miller hereby certifies that on November 8, 2019, he caused a true and
correct copy of the Objection of Mark Iammartino, Chapter 11 Trustee of the Estate of Najeeb
Khan, to Nancy L. Khan’s Motion to Modify the Automatic Stay (ECF No. 61) to be filed
electronically with the Clerk of the court using the CM/ECF system. Notice of this filing will be
sent by operation of the Court’s electronic filing system to all parties listed on the electronic
filing receipt. Parties may access this filing through the Court’s system.
         Additionally, on November 8, 2019, I caused the parties listed below to be served a copy
of the foregoing via U.S. First Class Mail:


Najeeb Ahmed Khan                                  Internal Revenue Service
PO Box 360                                         PO Box 7346
Granger, IN 46530                                  Philadelphia, PA 19101-7346
Securities and Exchange Commission                 Michigan Secretary of State
100 F Street, NE                                   Michigan Secretary of State Building
Washington, DC 20549                               Lansing, MI 48917
Michigan Department of Treasury                    The Commodore Corporation
Lansing, MI 48922                                  Attn: Barry S. Shein
                                                   PO Box 577
                                                   Goshen, IN 46527-0577
Roman Catholic Diocese of Charleston               K-Z, Inc.
Attn: Elaine H. Fowler                             Attn: Trevor Q. Gasper
901 Orange Grove Road                              601 East Beardsley Ave.
Charleston, SC 29407                               Elkhart, IN 46514


                                                    /s/ Nicholas M. Miller
                                                    Nicholas M. Miller (Admitted pro hac vice)
                                                    NEAL, GERBER & EISENBERG LLP
                                                    Two North LaSalle Street – Suite 1700
                                                    Chicago, Illinois 60602-3801
                                                    (312) 269-8000
                                                    nmiller@nge.com




29980997.1
